                 Case 20-12456-JTD                 Doc 1149         Filed 02/23/21           Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 1081


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On February 9, 2021 I caused to be served the “Statement of the Official Committee of
   Unsecured Creditors Regarding the Debtors’ Amended Chapter 11 Plan,” dated February 8,
   2021 [Docket No. 1081].




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
             Case 20-12456-JTD         Doc 1149     Filed 02/23/21     Page 2 of 8




by causing true and correct copies to be:

   a. enclosed securely in separate postage pre paid envelopes and delivered via first class mail
      to those parties listed on annexed Exhibit A, and

   b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                 /s/ Angharad Bowdler
                                                                 Angharad Bowdler
 Sworn to before me this
 11th day of February, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 1149   Filed 02/23/21   Page 3 of 8




                    Exhibit A
                                                 RUBY TUESDAY
                           Case 20-12456-JTD    Doc 1149 Filed 02/23/21
                                                  Service List
                                                                                Page 4 of 8

Claim Name                             Address Information
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385




                                Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-12456-JTD   Doc 1149   Filed 02/23/21   Page 5 of 8




                    Exhibit B
           Case 20-12456-JTD     Doc 1149 Filed 02/23/21
                         RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                          Page 6 of 8
                                    Electronic Mail Master Service List




NAME                                           EMAIL ADDRESS
ABRAMS & BAYLISS LLP                           SEAMAN@ABRAMSBAYLISS.COM;
                                               CANNATARO@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP                            JOHN.ROGERSON@ARLAW.COM;
                                               JAMIE.OLINTO@ARLAW.COM;
ASHBY & GEDDES, P.A.                           GTAYLOR@ASHBYGEDDES.COM;
                                               KEARLE@ASHBYGEDDES.COM;
AUSTRIA LEGAL, LLC                             MAUSTRIA@AUSTRIALLC.COM
BALLARD SPAHR LLP                              HEILMANL@BALLARDSPAHR.COM;
                                               ROGLENL@BALLARDSPAHR.COM;
                                               GANZC@BALLARDSPAHR.COM;
                                               ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                               SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP KCAPUZZI@BENESCHLAW.COM;
                                           JGENTILE@BENESCHLAW.COM;
BRADLEY ARANT BOULT CUMMINGS LLP           AMCMULLEN@BRADLEY.COM;
BUCHALTER, A PROFESSIONAL CORPORATION      SCHRISTIANSON@BUCHALTER.COM;
CAFARO MANAGEMENT COMPANY                  LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP           DESGROSS@CHIPMANBROWN.COM;
CITY AND COUNTY OF DENVER                  BANKRUPTCY01@DENVERGOV.ORG;
CLEARY GOTTLIEB STEEN & HAMILTON LLP       SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
COLE SCHOTZ P.C.                           DDEAN@COLESCHOTZ.COM; JALBERTO@COLESCHOTZ.COM;
                                           AROTH-MOORE@COLESCHOTZ.COM;

CONNOLLY GALLAGHER LLP                         CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                               LHATFIELD@CONNOLLYGALLAGHER.COM;
                                               JWISLER@CONNOLLYGALLAGHER.COM;
                                               KCONLAN@CONNOLLYGALLAGHER.COM;
                                               KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA                    STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC                             MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE                    DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY                        STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP                GLORIOSO.ALESSANDRA@DORSEY.COM;
                                               SCHNABEL.ERIC@DORSEY.COM;
                                               SEIM.NATHAN@DORSEY.COM
DOSHI LEGAL GROUP, P.C.                        AMISH@DOSHILEGAL.COM
DOUG BELDEN, HILLSBOROUGH COUNTY TAX           FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
FONVIELLE LEWIS MESSER & MCCONNAUGHHAY         ALLEN@WRONGFULLYINJURED.COM
GARNER & CONNER, PLLC                          CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                                   HCOHEN@GIBBONSLAW.COM;
                                               RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA                         GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC                           THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                               GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                                AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                                 DCKERRICK@DKHOGAN.COM;
HOLIFIELD & JANICH, PLLC                       AHOLIFIELD@HOLIFIELDLAW.COM;
                                               KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC                 MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP                          GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE                HEATHER.CROCKETT@ATG.IN.GOV;
                                               AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                                 JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.                       MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.                           JEFFREY@JENSENBAGNATOLAW.COM;
                                               JEFFREYCARBINO@GMAIL.COM;
KASHISHIAN LAW LLC                             AMK@KASHISHIANLAW.COM;




                                               Page 1 of 3
          Case 20-12456-JTD     Doc 1149 Filed 02/23/21
                        RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                            Page 7 of 8
                                      Electronic Mail Master Service List




NAME                                             EMAIL ADDRESS
KELLEY DRYE & WARREN LLP                         KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                 RLEHANE@KELLEYDRYE.COM;
                                                 SWILSON@KELLEYDRYE.COM;
                                                 MLEVINE@KELLEYDRYE.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP              RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
                                                 CBRENNAN@KLEHR.COM;
KLEIN LLC                                        KLEIN@KLEINLLC.COM
KOHNER, MANN & KAILAS, S.C.                      SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP              AROGOFF@KRAMERLEVIN.COM;
                                                 RSCHMIDT@KRAMERLEVIN.COM;
                                                 JSHARRET@KRAMERLEVIN.COM;
                                                 JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC                           KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC              SKAUFMAN@SKAUFMANLAW.COM;
MANIER & HEROD, P.C.                             MCOLLINS@MANIERHEROD.COM;
                                                 RMILLER@MANIERHEROD.COM
MARICOPA COUNTY TREASURER                        MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC                         JLAMAR@MAYNARDCOOPER.COM;
MCCARRON & DIESS                                 MJF@MCCARRONLAW.COM
MCCARTER & ENGLISH LLP                           KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.           TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY & CARPENTER,          DPRIMACK@MDMC-LAW.COM; JBERNSTEIN@MDMC-
LLP                                              LAW.COM; GBRESSLER@MDMC-LAW.COM;
                                                 MMORANO@MDMC-LAW.COM
MCGUIREWOODS                                     SVAUGHN@MCGUIREWOODS.COM;
                                                 SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR                  PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                                 MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE                   DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.         RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP             DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER                         KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA        CMOMJIAN@ATTORNEYGENERAL.GOV;
                                                 CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE        AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS           ABIGAIL.RYAN@OAG.TEXAS.GOV;
                                                 JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE              LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP                JO'NEILL@PSZJLAW.COM
PASCO COUNTY, FLORIDA ON BEHALF OF BOARD         ASALZANO@PASCOCOUNTYFL.NET;
OF COUNTY COMMISSIONERS                          TOSIPOV@PASCOCOUNTYFL.NET
PAUL HASTING LLP                                 JUSTINRAWLINS@PAULHASTINGS.COM;
                                                 AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY CORPORATION             MORGAN.COURTNEY@PBGC.GOV; EFILE@PBGC.GOV;
                                                 HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                                    CWARD@POLSINELLI.COM;
POTTER ANDERSON & CORROON LLP                    KGOOD@POTTERANDERSON.COM;
                                                 ASTULMAN@POTTERANDERSON.COM
REGER RIZZO & DARNALL LLP                        ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP                   MONIQUE.DISABATINO@SAUL.COM;
                                                 LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP                  CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION                 SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                                 SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION               BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                 NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                                WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON, PLC               MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                             RTUCKER@SIMON.COM;




                                                 Page 2 of 3
         Case 20-12456-JTD     Doc 1149 Filed 02/23/21
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                         Page 8 of 8
                                   Electronic Mail Master Service List




NAME                                          EMAIL ADDRESS
SMTD LAW LLP                                  RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, LLP         DPEREIRA@STRADLEY.COM
STATE OF INDIANA                              JAMES.CHIU@ATG.IN.GOV
STREUSAND, LANDON, OZBURN & LEMMON, LLP       STREUSAND@SLOLLP.COM; NGUYEN@SLOLLP.COM;
SULLIVAN · HAZELTINE · ALLINSON LLC           ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC                        MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC                      ROSNER@TEAMROSNER.COM; GIBSON@TEAMROSNER.COM;
                                              LIU@TEAMROSNER.COM;

TROUTMAN PEPPER HAMILTON SANDERS LLP          MARCY.SMITH@TROUTMAN.COM;
                                              MATTHEW.BROOKS@TROUTMAN.COM;
                                              GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                              BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY              RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                          RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                           JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                          JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP          BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
                                              JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                           GREGORY.BASER@ZIONSBANCORP.COM;




                                              Page 3 of 3
